

	

		II

		109th CONGRESS

		1st Session

		S. 1849

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Gisele Goldberg

		  Schexnider.

	

	

		1.Naturalization

			(a)In

			 generalNotwithstanding any other provision of law or any order,

			 Gisele Goldberg Schexnider shall be deemed to have complied with all the

			 requirements of chapter 2 of title III of the Immigration and Nationality Act

			 (8 U.S.C. 1421 et seq.) to become a naturalized citizen of the United States,

			 including the residency requirement under section 319 of such Act (8 U.S.C.

			 1430).

			(b)Oath of

			 renunciation and allegianceThe Secretary of Homeland Security

			 shall schedule, as soon as practicable, a public ceremony at which Gisele

			 Goldberg Schexnider may take the oath of citizenship in accordance with section

			 337 of the Immigration and Nationality Act (8 U.S.C. 1448).

			(c)Certificate of

			 naturalizationAfter the oath is taken under subsection (b), the

			 Secretary of Homeland Security shall provide Gisele Goldberg Schexnider with a

			 certificate of naturalization in accordance with section 338 of the Immigration

			 and Nationality Act (8 U.S.C. 1449).

			

